CONCURRING OPINION OP
PREAR, C.J.
The statute (Rev. Sts., Sec. 2165) permits naturalization by “a circuit or district court of the United States, or a district or supreme court of the territories, or a court of record of any of the states having common law jurisdiction, and a seal and clerk.” Thus the jurisdiction is conferred on federal, state and territorial courts. If the circuit courts of this Territory have it, it must be because they are “district courts” of a territory within the meaning of the statute. The question then is whether the word “district” in the statute is a word of description or a proper name. If it is the latt'er and refers only to such courts of that name as have been created by congress in other *300territories the statute does not apply to our circuit courts. If it is descriptive there is no reason why it should not apply.
There is little in a name. Our district courts corresponding most nearly to justices’ courts elsewhere do not have jurisdiction to naturalize although they are “district courts” of a territory, nor could our territorial legislature confer such jurisdiction upon even a court of record of general jurisdiction by merely calling it a district court. Even the United States district court of Hawaii does not have this jurisdiction because it is called a district court, though by Act of Congress, because on the one hand it is not a district court of the United States in the sense of a constitutional court, for it is a legislative court just as our circuit courts are, nor on the other hand is it a district court of a territory, for not only does it not have the jurisdiction of such a court in general, but it is a court for the entire Territory. It has such jurisdiction because it has been expressly given the jurisdiction of a circuit and district court of the United States.
It is true that our circuit courts differ from the district courts of other territories in various respects. For instance, they are presided over by their own circuit judges and not by judges of the supreme court assigned to the circuits or districts. They also do not have the combined federal and territorial jurisdiction, but are more like state courts in having the local jurisdiction only. But they are courts of record of general, original, common law jurisdiction, and there is no reason why congress, in distributing the two classes of federal and territorial jurisdiction between two sets of courts in Hawaii, instead of combining them in the same courts as elsewhere, should not have intended that each set should have jurisdiction to naturalize. There can be no doubt that the supreme 'court of this Territory has such jurisdiction, although that, equally with the circuit courts, has only territorial and not federal jurisdiction. The name “circuit courts” was retained by congress because that name was already in use here.
*301That the word “district” should be construed in a descriptive sense with reference to territories, is supported by the fact that congress itself so construed the same word with reference to the states when, after conferring jurisdiction to naturalize upon the “supreme, superior, district or circuit court of some one of the states” by the act of 1195, it provided as follows in the act of 1802 (2 St. at L., p. 155) : “And whereas, doubts have arisen whether circuit courts of record in some of the states, are included within the description of district or circuit courts: Be it further enacted, that every court of record in any individual state, having common law jurisdiction, and a seal and clerk or prothonotary, shall be considered as a district court within the meaning of this act.”
Not only is there no objection to the exercise of such jurisdiction by such circuit courts, for similar courts throughout the states and territories exercise it, but it is particularly desirable that they should have it because in four of the five circuits of the Territory the supreme court cannot sit and in three the United States district court does not sit and in one of the other two the latter court sits only once a year, although it is permitted by the statute to sit at other times and places; and such time and expense would he required for the attendance of applicants where such courts usually sit as would in many instances be prohibitive. Such jurisdiction has been exercised by the circuit courts ever since the establishment of territorial government and probably the majority, about a thousand, of naturalizations, have taken place in those courts. I believe the exercise of such jurisdiction by the circuit courts was begun on the suggestion of United States District Judge Estee, and more recently an application to his successor, Judge Dole, for naturalization by one whose naturalization by a circuit court had been questioned, was denied.
On the whole, although with much doubt, I am of the opinion that the circuit courts have such jurisdiction.